

 S2141 ENR: Sunscreen Innovation Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2141IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Federal Food, Drug, and Cosmetic Act to provide an alternative process for
			 review of safety and effectiveness of nonprescription sunscreen active
			 ingredients and for other purposes. 1.Short
			 titleThis Act may be cited as
			 the Sunscreen Innovation
			 Act.2.Regulation of nonprescription sunscreen active ingredients(a)In generalChapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by adding
			 at the end the following:INonprescription sunscreen and other active ingredients586.DefinitionsIn this subchapter—(1)the term Advisory Committee means the Nonprescription Drug Advisory Committee of the Food and Drug Administration or any
			 successor to such Committee;(2)the term final sunscreen order means an order published by the Secretary in the Federal Register containing information stating
			 that a nonprescription sunscreen active
			 ingredient or
			 combination of nonprescription sunscreen active ingredients—(A)is GRASE and is not misbranded if marketed in accordance with such order; or(B)is not GRASE and is misbranded;(3)the term GRASE means generally recognized, among experts qualified by scientific training and experience to
			 evaluate the safety and effectiveness of drugs, as safe and effective for
			 use under the conditions prescribed, recommended, or suggested in the
			 labeling of a drug as described in section 201(p);(4)the term GRASE determination means, with respect to a nonprescription active ingredient or a combination of
			 nonprescription active ingredients, a determination of whether
			 such ingredient or combination of ingredients is GRASE;(5)the term nonprescription means not subject to section 503(b)(1);(6)the term pending request means each request with respect to a nonprescription sunscreen active ingredient submitted under
			 section
			 330.14 of title 21, Code of
			 Federal Regulations (as in effect on the date of enactment of the Sunscreen Innovation Act) for consideration for
			 inclusion in the over-the-counter drug monograph system—(A)that was determined to be eligible for such review by publication of a notice of eligibility in the
			 Federal
			 Register prior to the date of enactment of such Act;
			 and(B)for which safety and effectiveness data have been submitted to the Secretary prior to such date of
			 enactment;(7)the term proposed sunscreen order means an order containing a tentative determination published by the Secretary in the Federal
			 Register containing information proposing that a nonprescription sunscreen
			 active
			 ingredient or
			 combination of nonprescription sunscreen active ingredients—(A)is GRASE and is not misbranded if marketed in accordance with such order;(B)is not GRASE and is misbranded; or(C)is not GRASE and is misbranded because the data are
			 insufficient to classify such ingredient or
			 combination of ingredients as GRASE and not misbranded and additional
			 information is necessary to allow the Secretary to determine otherwise;(8)the term sponsor means the person that submitted—(A)a request under section 586A;(B)a pending
			 request; or(C)any other application subject to this subchapter;(9)the term sunscreen means a drug containing one or more sunscreen active ingredients; and(10)the term sunscreen active ingredient means an active ingredient that is intended for application to the skin of humans for purposes of
			 absorbing, reflecting, or scattering ultraviolet radiation.586A.Submission of requestsAny person may submit a request to the Secretary for a determination of whether a
			 nonprescription
			 sunscreen active ingredient or a combination of nonprescription sunscreen
			 active ingredients, for use under specified conditions, to be prescribed,
			 recommended, or suggested in the labeling thereof
						(including dosage form,
			 dosage strength, and route of administration) is GRASE and should be
			 included in  part 352 of title 21, Code of Federal Regulations (or any
			 successor regulations) concerning nonprescription sunscreen.586B.Eligibility determinations; data submission; filing(a)Eligibility determinations(1)In generalNot later than 60 calendar days after the date of
			 receipt
			 of a request under section 586A, the Secretary shall—(A)determine, in
			 accordance with paragraph (2), whether the request is eligible for
			 further review under subsection (b) and section 586C;(B)notify the sponsor of the determination of the Secretary; and(C)make such determination publicly available in accordance with paragraph (3) and subsection (b)(1).(2)Criteria for eligibility(A)In generalTo be eligible for review under subsection (b) and section 586C, a request shall be for a
			 nonprescription
			 sunscreen active ingredient or combination of nonprescription sunscreen
			 active ingredients, for use under specified conditions, to be prescribed,
			 recommended, or suggested in the labeling thereof, that—(i)is not included in part 352 of title 21, Code of Federal
			 Regulations (or any successor regulations) concerning nonprescription
			 sunscreen; and(ii)has been used to a material extent and for a material time under such conditions, as described in
			 section 201(p)(2).(B)Establishment of time and extentA sponsor shall include in a request under section 586A the information required under section
			 330.14 of title 21, Code of Federal Regulations (or any successor
			 regulations) to meet the standard described in subparagraph (A)(ii).(3)Public availability(A)Redactions for confidential informationIf a nonprescription sunscreen active ingredient or combination of nonprescription sunscreen active
			 ingredients is determined under
			 paragraph (1)(A) to be eligible for further review, the Secretary shall
			 make the request publicly
			 available, with redactions for information that is treated as confidential
			 under section 552(b) of title 5, United States Code, section 1905 of title
			 18, United States Code, or section 301(j) of this Act.(B)Identification of confidential information by sponsorAt the time that a request is made under section 586A, the sponsor of such request shall identify
			 any
			 information that such sponsor considers to be
			 confidential information
			 described in subparagraph (A).(C)Confidentiality during eligibility reviewThe information contained in a request under section 586A shall remain confidential during the
			 Secretary’s consideration under this section of whether the request is
			 eligible for further review  consistent with section 330.14 of title 21,
			 Code of Federal Regulations (or any successor regulations).(b)Data submission and filing of requests(1)In generalIn the case of a request under section 586A that is determined to be eligible under subsection (a)
			 for further review under this section and section 586C, the Secretary
			 shall, in notifying the public under subsection (a)(1)(C) of such
			 eligibility
			 determination, post the eligibility determination on the Internet website
			 of the Food and Drug Administration, invite the sponsor of such request
			 and any other interested party to submit comments, and provide a period of
			 not less than
			 45
			 calendar days for comments in support of or otherwise relating to a GRASE
			 determination,
			 including published and unpublished data and other information related to
			 the safety and efficacy of such request.(2)Filing determinationNot later than 60 calendar days after the submission of data and other information described in
			 paragraph (1) by the
			 sponsor, the Secretary shall determine whether the data and other
			 information submitted by the sponsor under this section are sufficiently
			 complete, including being formatted in a manner that enables the Secretary
			 to determine the completeness of such data and information, to enable the
			 Secretary to conduct a substantive
			 review under section 586C with respect to such
			 request. Not later than 60 calendar days after the submission of data and
			 other information described in paragraph (1) by the sponsor, if the
			 Secretary determines—(A)that such data and other information are sufficiently complete, the
			 Secretary shall—(i)issue a written notification to the sponsor of the determination to file such
			 request, and make such notification publicly available; and(ii)file such request made under section 586A; or(B)that such data and other information are not sufficiently complete, the
			 Secretary shall issue a written notification to the sponsor of the
			 determination to refuse to
			 file the request,  which shall include the reasons for the refusal,
			 including why such
			 data and other information are not sufficiently complete,  and make such
			 notification publicly available.(3)Refusal to file a request(A)Request for meetings; submission of additional data or other informationIf the Secretary refuses to file a request made under section 586A, the sponsor may—(i)within 30 calendar days of receipt of written notification of such refusal, request, in writing, a
			 meeting
			 with the Secretary regarding the filing determination; and(ii)submit additional data or other information.(B)Meetings(i)In generalIf a sponsor seeks a meeting under subparagraph (A)(i), the Secretary shall convene the meeting
			 within 30 calendar days of  the request for such meeting.(ii)Actions after meetingFollowing any meeting held under clause (i)—(I)the Secretary may file the request within 60 calendar days;(II)the sponsor may submit additional data or other information; or(III)if the sponsor elects, within 120 calendar days, to have the Secretary file the request (with or
			 without
			 amendments to correct
			 any
			 purported deficiencies to the request)—(aa)the Secretary shall file the
			 request over protest, not later than 30 calendar days after
			 the sponsor makes such election;(bb)at the time of filing, the Secretary shall provide written notification of such filing to the
			 sponsor; and(cc)the Secretary shall make such notification publicly available.(iii)Requests filed over protestThe Secretary shall not require the sponsor to resubmit a
			 copy of the request for purposes of filing a request filed over protest,
			 as described in clause (ii)(III).(C)Submissions of additional data or other informationWithin 60 calendar days of any submission of additional data or other information under
			 subparagraph (A)(ii) or
			 (B)(ii)(II), the Secretary shall reconsider the previous determination
			 made under paragraph (2) with respect to the applicable request and make a
			 new determination in accordance with paragraph (2).(4)Public availability(A)Redactions for confidential informationAfter the period of confidentiality described in subsection (a)(3)(C), the Secretary shall make
			 data and other information submitted in connection with a request under
			 section 586A publicly available, with redactions for information that
			 is treated as confidential under section 552(b) of title 5, United States
			 Code, section 1905 of title 18, United States Code, or section 301(j) of
			 this Act.(B)Identification of confidential information by sponsorA person submitting information under this section shall identify at the time of such submission
			 the portions
			 of such information that the person  considers to be
			 confidential information described in subparagraph (A).586C.GRASE determination(a)Review of new request(1)Proposed sunscreen orderIn the case of a request under section 586A, not later than 300 calendar days after the date on
			 which such request is filed under subsection (b)(2)(A) or
			 (b)(3)(B)(ii)(III)
			 of section 586B, the Secretary—(A)may convene a meeting of the Advisory Committee to review such request; and(B)shall complete the review of such request and issue a proposed sunscreen order with respect to such
			 request.(2)Proposed sunscreen order by CommissionerIf the Secretary does not issue a proposed sunscreen order under paragraph (1)(B) within such
			 300-day period,
			 the sponsor of such  request may notify the Office of the Commissioner of
			 such request and request review by the Office of the Commissioner.
			 If such sponsor so notifies the Office of the
			 Commissioner, the Commissioner shall, not later than 60
			 calendar days after the date of
			 notification under this paragraph, issue a proposed sunscreen order with
			 respect to such
			 request.(3)Public comment periodA proposed sunscreen order issued under paragraph (1)(B) or (2) with respect to a request shall
			 provide for a period of 45 calendar days for public comment.(4)MeetingA sponsor may request, in writing, a meeting with respect to a proposed sunscreen order issued
			 under this subsection and described in
			 subparagraph (B) or (C) of section 586(7), not later than 30 calendar
			 days after the Secretary issues such order.  The Secretary shall convene a
			 meeting with such sponsor not later than 45 calendar days after such
			 request for a meeting.(5)Final sunscreen orderWith respect to a proposed sunscreen order under paragraph (1)(B) or (2)—(A)the
			 Secretary shall issue a final sunscreen order—(i)in the case of a proposed sunscreen order described in subparagraph (A) or (B) of section 586(7),
			 not later than 90 calendar days after the end of the
			 public
			 comment period under paragraph (3); or(ii)in the case of a proposed sunscreen order described in subparagraph (C) of section 586(7), not
			 later than 210
			 calendar days after the date on which the sponsor submits the additional
			 information requested pursuant to such proposed sunscreen order; or(B)if the Secretary does not issue such final sunscreen order within such 90- or 210-calendar-day
			 period, as applicable,
			 the sponsor of such request may notify the Office of the Commissioner of
			 such request and request 
			 review by the Office of the Commissioner.(6)Final sunscreen order by CommissionerThe Commissioner shall issue a final sunscreen order with respect to a proposed sunscreen order
			 subject to
			 paragraph
			 (5)(B) not later than 60 calendar days after the date of notification
			 under such paragraph.(b)Review of pending requests(1)In generalThe review of a pending request shall be carried out by the Secretary in accordance with this
			 subsection.(2)Inapplicability of sections 586A and 586BSections 586A and  586B shall not apply with respect to any pending request.(3)Feedback letters as proposed sunscreen orderNotwithstanding the requirements of section 586(7), a letter issued pursuant to
			 section
			 330.14(g) of title 21, Code of Federal Regulations before the date of
			 enactment of the Sunscreen Innovation Act, with respect to a pending request, shall be deemed to be a proposed
			 sunscreen order  and displayed on the Internet website of the Food  and
			 Drug Administration.  Notification of the availability of such letter
			 shall be published in the Federal Register  not later
			 than 45
			 calendar days after the date of enactment of such Act.(4)Proposed sunscreen orderIn the case of a pending request for which the Secretary has not issued a
			 letter pursuant to section 330.14(g) of title 21, Code of Federal
			 Regulations before the date of enactment of the Sunscreen Innovation Act, the Secretary shall complete review of such
			 request and, not later than 90 calendar days after the date of enactment
			 of such Act, issue a
			 proposed sunscreen order with respect to such request.(5)Proposed sunscreen order by CommissionerIf the Secretary does not issue a proposed sunscreen order under	paragraph (4), or the
			 Secretary does not publish a notification of the availability of a letter
			 under paragraph (3), as applicable, the
			 sponsor of such request may notify
			 the Office of the Commissioner of such request and request review by the
			 Office of the Commissioner. The Commissioner shall, not
			 later than 60
			 calendar days after the date of
			 notification under this paragraph, issue a proposed order with respect to
			 such request.(6)Public comment periodA proposed sunscreen order issued under paragraph (4) or (5), or a notification of the availability
			 of a letter under paragraph (3), with respect to a pending
			 request
			 shall provide for a period of 45 calendar days for public
			 comment.(7)MeetingA sponsor may request, in writing, a meeting with respect to a proposed sunscreen order
			 issued under this subsection, including a letter deemed to be
			 a proposed sunscreen order under paragraph (3),
			 not later than 30 calendar days after the Secretary issues such order or
			 the date upon which such feedback letter is deemed to be  a proposed
			 sunscreen order, as applicable.  The Secretary shall convene a meeting
			 with such sponsor
			 not later than 45 calendar days after
			 the date of such request for a meeting.(8)Advisory committeeIn the case of a proposed sunscreen order under paragraph (3), (4), or (5), an Advisory
			 Committee
			 meeting may be convened for the purpose of reviewing and providing
			 recommendations regarding the pending
			 request.(9)Final sunscreen orderIn the case of a proposed sunscreen order under paragraph (3), (4), or (5)—(A)the Secretary shall issue a final sunscreen order with respect to the request—(i)in the case of a proposed sunscreen order described in subparagraph (A) or (B) of section 586(7),
			 not later than 90 calendar days after the end of the
			 public
			 comment period under paragraph (6); or(ii)in the case of a proposed sunscreen order described in subparagraph (C) of section 586(7)—(I)if the Advisory Committee is not convened under paragraph (8), not later than 210 calendar days
			 after
			 the date on which the sponsor submits the additional information requested
			 pursuant to such proposed sunscreen order, which shall include a rationale
			 for not convening such Advisory Committee; or(II)if the Advisory Committee is convened under paragraph (8), not later than 270 calendar days after
			 the date
			 on which the sponsor submits such additional information; or(B)if the Secretary does not issue such final sunscreen order within such 90-, 210-, or
			 270-calendar-day period, as
			 applicable, the sponsor of such request may notify the Office of the
			 Commissioner about such request and  request review by the Office of the
			 Commissioner.(10)Final sunscreen order by CommissionerThe Commissioner shall issue a final sunscreen order with respect to a proposed sunscreen order
			 subject to
			 paragraph
			 (9)(B) not later than 60 calendar days after the date of notification
			 under such paragraph.(c)Advisory committeeThe Secretary shall not be required to—(1)convene the Advisory Committee—(A)more than once with respect to any request under section 586A or any pending request; or(B)more than twice in any calendar year with respect to the review under this
			 section; or(2)submit more than a total of 3 requests under section 586A or pending requests to the Advisory
			 Committee per meeting.(d)No delegationAny responsibility vested in the Commissioner by subsection (a)(2), (a)(6), (b)(5), or (b)(10)
			 shall
			 not be delegated.(e)Effect of final sunscreen order(1)In general(A)Sunscreen active ingredients determined to be GRASEUpon issuance of a final sunscreen order determining that a nonprescription sunscreen active
			 ingredient or
			 combination of nonprescription sunscreen active ingredients is GRASE and
			 is not misbranded, a sunscreen containing such ingredient
			 or combination of
			 ingredients shall be permitted to be introduced or
			 delivered
			 into
			 interstate commerce for use under the conditions described in such final
			 sunscreen order, in accordance with all requirements applicable to drugs
			 not subject
			 to section 503(b)(1), for so long as such final sunscreen order remains
			 in effect.(B)Sunscreen active ingredients determined not to be GRASEUpon issuance of a final sunscreen order determining that a nonprescription sunscreen active
			 ingredient or
			 combination of nonprescription sunscreen active ingredients is not GRASE
			 and is misbranded, a sunscreen containing such ingredient
			 or combination of
			 ingredients shall not be introduced or delivered into
			 interstate
			 commerce,
			 for use under the conditions described in such final sunscreen order,
			 unless
			 an
			 application is approved pursuant to section 505 with respect to a
			 sunscreen containing such ingredient or combination of ingredients, or
			 unless conditions are later established under which such
			 ingredient or combination of ingredients is
			 later determined to be GRASE and not misbranded under the
			 over-the-counter drug monograph system.(2)Amendments to final sunscreen orders(A)Amendments at initiative of SecretaryIn the event that information relevant to a nonprescription sunscreen active ingredient or
			 combination of nonprescription sunscreen active ingredients becomes
			 available to the Secretary after
			 issuance of a final sunscreen order, the Secretary may amend such
			 final sunscreen order by issuing a new proposed sunscreen order under
			 subsection (a)(1) and following the procedures set forth in this section.(B)Petition to amend final orderAny interested person may petition the Secretary to amend a final sunscreen order under section
			 10.30, title 21 Code of Federal Regulations (or any successor
			 regulations).
			  If the Secretary grants any petition under such section, the Secretary
			 shall 
						 initiate the process for amending a final
			 sunscreen order by issuing a new proposed sunscreen order under
			 subsection (a)(1) and following the procedures set forth in
			 this section.(C)Applicability of final ordersOnce the Secretary issues a new proposed sunscreen order to amend a final sunscreen order under
			 subparagraph (A) or (B), such final sunscreen order shall remain in effect
			 and paragraph (3) shall not apply to such final
			 sunscreen order until the Secretary has issued a new final sunscreen order
			 or has determined not to amend the final sunscreen order.(3)Inclusion of Ingredients that are subjects of Final Orders in the Sunscreen Monograph(A)Amending regulations(i)RequirementAt any time that the Secretary proposes to amend part 352 of title 21, Code of Federal
			 Regulations (or any successor regulations) concerning nonprescription
			 sunscreen, including pursuant to section 586E, except as provided in
			 clause
			 (iv), the Secretary shall include in such part 352 (or any successor
			 regulations) any nonprescription sunscreen active
			 ingredient or combination of nonprescription sunscreen active ingredients
			 that is the subject of an  effective final sunscreen order of the type
			 described in section 586(2)(A) and issued since the time that the
			 Secretary last amended
			 such regulations. Such regulation shall set forth conditions of use under
			 which each such ingredient or combination of ingredients is GRASE and not
			 misbranded. If these conditions differ from, or are in addition to, those
			 previously set forth in the applicable final sunscreen order, the
			 Secretary shall provide notice and opportunity for comment on such
			 conditions in the rulemaking, and the applicable final sunscreen order
			 shall continue in effect until the effective date of a final regulation,
			 as set forth in clause (iii).(ii)Inclusion of ordersIn proposing to amend the regulations as described in clause (i), the Secretary shall include in
			 the proposed
			 regulations a list of final sunscreen orders that shall cease to be
			 effective on the effective date of a resulting final regulation.  Such
			 list shall
			 include all final sunscreen orders of the type described in section
			 586(2)(A) that are in effect
			 on the date that such
			 regulations are proposed, with the exception that such list shall not
			 include any
			 final sunscreen orders that, on the date that the regulations are
			 proposed, the Secretary is in the process of amending
			 under paragraph (2).(iii)Orders no longer effectiveAny final sunscreen order included by the Secretary in a list described in clause (ii) and in a
			 list included in resulting final regulations shall cease
			 to be effective on the date that such final regulations including such
			 order
			 in such list become effective.(iv)Ingredients not GRASEIf, notwithstanding a final sunscreen order stating that a nonprescription sunscreen active
			 ingredient or combination of nonprescription sunscreen active ingredients
			 is GRASE and is not misbranded if marketed in accordance with such order,
			 while
			 amending the regulations as described in clause (i), the Secretary
			 concludes that such ingredient or combination of ingredients is no longer
			 GRASE for use in nonprescription sunscreen, the Secretary shall, at the
			 discretion of the Secretary, either initiate the process for amending the
			 final sunscreen order set forth in paragraph (2) of this subsection or
			 include in a proposed regulation an explanation and information supporting
			 the determination of the Secretary that such ingredient or combination of
			 ingredients is no longer GRASE for use in nonprescription sunscreen.(B)Procedure for updating regulationsAfter the Secretary amends and finalizes the regulations under part 352 of title 21, Code of
			 Federal Regulations under section
			 586E and such regulations become effective, the
			 Secretary may use direct final
			 rulemaking to include in such regulations any nonprescription sunscreen
			 active ingredients that are the subject of effective final sunscreen
			 orders.586D.Guidance; other provisions(a)Guidance(1)In general(A)Draft guidanceNot later than 1 year after the date of enactment of the Sunscreen Innovation Act, the Secretary shall issue draft
			 guidance on the
			 implementation of, and compliance with, the requirements with respect to
			 sunscreen under this subchapter, including
			 guidance on—(i)the format and content of information submitted by a sponsor in support of a request under
			 section 586A or a pending request;(ii)the data required to meet the safety and efficacy standard for determining whether a
			 nonprescription sunscreen active
			 ingredient or combination of nonprescription sunscreen active ingredients
			 is GRASE and is not misbranded;(iii)the process by which a request under section 586A or a pending request is withdrawn; and(iv)the process by which the Secretary will carry out section 586C(c), including with respect to how
			 the Secretary will address the total number of requests received under
			 section 586A and pending requests.(B)Final guidanceThe Secretary shall finalize the guidance described in subparagraph (A) not later than 2 years
			 after
			 the date of enactment of the Sunscreen Innovation Act.(C)Inapplicability of Paperwork Reduction ActChapter 35 of title 44, United States Code shall not apply to collections of information made for
			 purposes of guidance under this subsection.(2)Submissions pending issuance of final guidanceIrrespective of whether final guidance under paragraph (1) has been issued—(A)persons may, beginning on the date of enactment of the Sunscreen Innovation Act, make submissions under this
			 subchapter; and(B)the Secretary
			 shall review and act upon such submissions in accordance with this
			 subchapter.(b)Rules of construction(1)Currently marketed sunscreensNothing in this subchapter shall be construed to affect the marketing of sunscreens that are
			 marketed in interstate commerce on or before the date of enactment
			 of this subchapter, except as otherwise provided in this subchapter.(2)Ensuring safety and effectivenessNothing in this subchapter shall be construed to alter the authority of the Secretary with respect
			 to prohibiting the
			 marketing of a sunscreen that is not safe and
			 effective or is misbranded, or
			 with respect to imposing
			 restrictions on the marketing of a sunscreen to ensure safety and
			 effectiveness, except as otherwise provided in this subchapter, including
			 section 586C(e).(3)Other drugsExcept as otherwise provided in section 586F, nothing in this subchapter shall
			 be construed to affect the authority of the Secretary under this Act or
			 the Public Health Service Act (42
			 U.S.C. 201 et seq.) with respect to a drug  other than a nonprescription
			 sunscreen.(4)Effect on drugs otherwise approvedNothing in this subchapter shall affect the marketing of a drug approved under section 505 of this
			 Act or section 351 of the Public Health Service Act.(c)TimelinesThe timelines for the processes and
			 procedures under paragraphs (1), (2), (5), and (6) of section 586C(a)
			 shall not apply to any requests submitted to the Secretary under section
			 586A after the date that is 6 years after the date of enactment of the Sunscreen Innovation Act.586E.Sunscreen monograph(a)In generalNot later than 5 years after the date of enactment of the Sunscreen Innovation Act, the Secretary shall amend and finalize regulations under part 352 of title 21, Code of
			 Federal Regulations concerning nonprescription  sunscreen that are
			 effective not later than 5 years after such date of enactment. The
			 Secretary shall publish such regulations not less than 30 calendar days
			 before the effective date of such regulations.(b)ReportsIf the regulations promulgated under subsection (a) do not include provisions related to the
			 effectiveness of various sun protection factor levels, and do not address
			 all dosage forms known to the Secretary to be used in sunscreens marketed
			 in the United States without a new drug approval under section 505, the
			 Secretary shall submit a report to the Committee on Health, Education,
			 Labor, and Pensions of the Senate and the Committee on Energy and Commerce
			 of the House of Representatives on the rationale for such provisions not
			 being included in such regulations, and a plan and timeline to compile any
			 information necessary to address such provisions through final
			 regulations..(b)Rules of constructionNothing in the amendment made by this section shall be construed to—(1)limit the right of a sponsor
			 (as defined in section 586(8) of the Federal Food, Drug, and Cosmetic Act,
			 as added by subsection (a)) to request that the Secretary of Health and
			 Human
			 Services convene an advisory committee; or(2)limit the authority of the Secretary of Health and Human Services to meet with a sponsor (as
			 defined in section 586(8) of the
			 Federal Food, Drug, and Cosmetic Act, as added by subsection (a)).3.Non-sunscreen time and extent applicationsSubchapter I of chapter V of the Federal Food, Drug, and Cosmetic Act, as added by section 2, is
			 amended by adding at the end the following:586F.Non-sunscreen time and extent applications(a)Pending time and extent applications(1)In general(A)Request for framework for reviewIf, prior to the date of enactment of the Sunscreen Innovation Act, an application was submitted pursuant to section 330.14 of title 21, Code of Federal Regulations
			 for a GRASE determination for a drug other than a nonprescription
			 sunscreen active
			 ingredient
			 or combination of nonprescription sunscreen active ingredients and such
			 drug was found to be eligible to be considered for
			 inclusion
			 in the over-the-counter drug monograph system pursuant to section 330.14
			 of
			 title 21, Code of Federal Regulations, the
			 sponsor of such application may request that the Secretary provide a
			 framework under paragraph (2) for the review of such application.(B)Request requirementsA request for a framework for review of an application made under subparagraph (A) shall be made
			 within 180 calendar days of the date of
			 enactment of the Sunscreen Innovation Act and shall include the preference of such sponsor as to whether such application is reviewed by the
			 Secretary in accordance with—(i)the processes and procedures set forth for pending requests under section 586C(b), except that
			 specific timelines shall be determined  in accordance with other
			 applicable requirements under this section;(ii)the processes and procedures set forth under part 330 of title 21, Code of Federal Regulations
			 (or any successor regulations);(iii)an initial filing determination under the processes and procedures described in section 586B(b) and
			 the processes and procedures set forth for pending requests under section
			 586C(b), except that
			 specific timelines shall be determined  in accordance with other
			 applicable requirements under this section; or(iv)an initial filing determination under the processes and procedures described in section 586B(b) and
			 the processes and procedures set forth under part 330 of title 21, Code
			 of Federal Regulations (or any successor regulations).(C)No requestIf a sponsor described in subparagraph (A) does not make such request within 180 calendar days of
			 the date
			 of enactment of the Sunscreen Innovation Act, such application shall be reviewed by the Secretary
			 in accordance with the timelines of the applicable regulations when such
			 regulations are finalized under subsection (b).(2)FrameworkNot later than 1 year after the date of enactment of the Sunscreen Innovation Act, the Secretary shall provide, in writing, a framework to each sponsor that submitted a request
			 under paragraph (1). Such framework shall set forth the various timelines,
			 in calendar days, with respect to the processes and procedures for review
			 under clauses (i), (ii), (iii), and (iv) of paragraph (1)(B) and—(A)such timelines shall account for
			 the considerations under paragraph (5); and(B)the timelines for the various processes and procedures shall not be shorter than the timelines set
			 forth for pending requests under sections 586B(b) and 586C(b), as
			 applicable.(3)Governing processes and procedures for review(A)ElectionNot later than 60 calendar days after the Secretary provides a framework to a sponsor under
			 paragraph (2), such sponsor may provide an election to the Secretary
			 regarding the processes and procedures for review under clause (i), (ii),
			 (iii), or (iv) of paragraph (1)(B).  If such sponsor makes such election,
			 the Secretary shall review the application that is the subject of such
			 election pursuant to the processes and procedures elected by such sponsor
			 and the applicable timelines in calendar days set forth under such
			 framework, which the Secretary shall confirm in writing to the sponsor not
			 later than the date upon which the Secretary provides a report under
			 paragraph (4).  If such sponsor does not make such election, such
			 application shall be reviewed by the Secretary in accordance with the
			 timelines of the applicable regulations when such regulations are
			 finalized under subsection (b).(B)Different processes and proceduresAt any time during review of an application, the Secretary may review such application under
			 different processes and procedures under clause (i), (ii), (iii), or (iv)
			 of paragraph (1)(B) than the processes and procedures the sponsor elected
			 in accordance with subparagraph (A), so long as the Secretary proposes, in
			 writing,  the
			 change and the sponsor agrees, in writing, to such change.(C)Inclusion of ingredients in monographsIf the sponsor elects to use the processes and procedures for review in accordance with clause (i)
			 or (iii) of paragraph
			 (1)(B), the Secretary may incorporate any resulting final
			 order into a regulation addressing the conditions under which other drugs
			 in the same therapeutic category are GRASE and not misbranded, including
			 through direct final rulemaking, and the final order so incorporated shall
			 cease to be effective on the effective date of the final regulation that
			 addresses such drug.(4)Letter regarding pending applicationsNot later than 18 months after the date of enactment of the Sunscreen Innovation Act, the Secretary shall report to the Committee on Health, Education, Labor, and Pensions of the
			 Senate and the Committee on Energy and Commerce of the House of
			 Representatives, in writing, regarding all pending applications subject to
			 paragraph (1).  In such letter, the Secretary shall provide a report on
			 the review of such applications, including the timelines, in
			 calendar days, for the review and GRASE determination for each
			 application. Such timelines shall account for the considerations under
			 paragraph (5).(5)TimelinesThe timelines in calendar days established by the Secretary pursuant to this subsection—(A)may vary based on the content, complexity, and format of the application submitted to the
			 Secretary; and(B)shall—(i)reflect the public health priorities of the Food and Drug Administration, including the potential
			 public health benefits posed by the inclusion of additional drugs in the
			 over-the-counter drug monograph system;(ii)take into consideration the resources available to the Secretary for carrying out such	priorities
			 and the processes and procedures described in paragraphs (1)(B) and (2);
			 and(iii)be reasonable, taking into consideration the requirements described in clauses (i) and (ii).(b)New time and extent applications(1)In generalNot later than 18 months after the date of enactment of the Sunscreen Innovation Act, the Secretary shall issue proposed regulations establishing timelines for the review of
			 applications for GRASE determinations for drugs other than nonprescription
			 sunscreen active ingredients or combinations of
			 nonprescription sunscreen active ingredients that are submitted to the
			 Secretary after the date of enactment of the Sunscreen Innovation Act,  under section 330.14 of title 21, Code of Federal Regulations (or any successor regulations),
			 and that are found to be eligible to be considered for inclusion in the
			 over-the-counter drug monograph system pursuant to section 330.14 of title
			 21, Code of Federal Regulations (or any successor regulations), or that
			 are subject to this subsection pursuant to paragraph (1) or (3) of
			 subsection (a), as applicable, providing—(A)timely and efficient completion of evaluations of applications
			 under section 330.14 of title 21, Code of Federal Regulations
			 (or any successor regulations) for drugs other than sunscreens; and(B)timely and efficient completion of the review of the safety and effectiveness submissions pursuant
			 to
			 such applications, including establishing—(i)reasonable timelines, in calendar days, for the applicable proposed and final regulations for
			 applications of various content, complexity, and format, and
			 timelines for internal
			 procedures related to such processes; and(ii)measurable metrics for tracking the extent to which the timelines set forth in the regulations are
			 met.(2)TimelinesThe timelines in calendar days established in the regulations under paragraph (1)—(A)may vary based on the content, complexity, and format of the application submitted to the
			 Secretary; and(B)shall—(i)reflect the public health priorities of the Food and Drug Administration, including the potential
			 public health benefits posed by the inclusion of additional drugs in the
			 over-the-counter drug monograph system;(ii)take into consideration the resources available to the Secretary for carrying out such priorities
			 and the processes and procedures described in paragraph (1); and(iii)be reasonable, taking into consideration the requirements described in clauses (i) and (ii).(3)ProcedureIn promulgating regulations under this subsection, the Secretary shall issue a notice of proposed
			 rulemaking that includes a copy of the proposed regulation, provide a
			 period of not less than 60 calendar days for comments on the proposed
			 regulation, and
			 publish the final regulation not less than 30 calendar days before the
			 effective date of the regulation.(4)RestrictionsNotwithstanding any other provision of law, the Secretary shall promulgate regulations implementing
			 this section only as described in paragraphs (1), (2), and (3).(5)Final regulationsThe Secretary shall finalize the regulations under this section not later than 27 months after the
			 date of enactment of the Sunscreen Innovation Act..4.Reports(a)Initial GAO reportNot later than 3  years after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to
			 the Committee on Health, Education, Labor, and Pensions of the Senate and
			 the Committee on Energy and Commerce of the House of Representatives a
			 report reviewing the overall
			 progress of the Secretary of Health and Human Services in carrying out
			 subchapter I of chapter V of the Federal Food, Drug, and Cosmetic Act (as
			 added by section 2 and amended by section 3 and subsection (c)),
			 including findings on and recommendations with respect to—(1)the progress made in completing the review of requests under subchapter I of chapter V of the
			 Federal Food, Drug, and Cosmetic Act, including pending requests, and the
			 feasibility of the timelines associated with such subchapter;(2)the role of the Office of the Commissioner of Food and Drugs in issuing determinations with respect
			 to requests reviewed under such subchapter, including the number of
			 requests transferred to the
			 Office of the Commissioner under section 586C of such Act;(3)the extent to which advisory committees were convened by the Secretary regarding requests under
			 subchapter I of chapter V of the Federal Food, Drug, and Cosmetic Act,
			 including pending requests; and(4)the types of metrics that have been, or should be, established for the review of time and
			 extent applications.(b)Subsequent GAO reportNot later than 51/2 years after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on Health, Education, Labor,
			 and Pensions of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives a report reviewing the overall progress of the
			 Secretary of Health and Human Services in carrying out subchapter I of
			 chapter V of the Federal Food, Drug, and Cosmetic Act (as added by section
			 2 and amended by section 3 and subsection (c)) and the
			 regulation of over-the-counter drug products,
			 including findings on and recommendations with respect to—(1)updates on the matters reported on by the Comptroller General under subsection (a);(2)significant factors impacting the ability of the Food and Drug Administration to
			 fulfill the mission of the agency with regard to the regulation of
			 over-the-counter drug products, including finalizing outstanding
			 monographs and responding to emerging and novel safety issues;(3)the performance of the Secretary in carrying out section 586E of the Federal Food, Drug, and
			 Cosmetic
			 Act;(4)the types of metrics that have been, or should be, established for the review and regulation of
			 over-the-counter drug products; and(5)timeliness, efficiency, and accountability in reviewing time and extent applications and safety and
			 effectiveness reviews for over-the-counter drug products.(c)FDA reportSubchapter I of chapter V of the Federal Food, Drug, and Cosmetic Act, as amended by section 3, is
			 further amended by adding at the end the following:586G.Report(a)In general(1)In generalNot later than 18 months after the date of enactment of the Sunscreen Innovation Act, and on the dates that are 2 and 4
			 years thereafter, the Secretary shall issue a report to the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives describing actions
			 taken under this subchapter.(2)ContentsThe reports under this subsection shall include—(A)a review of the progress made in issuing GRASE determinations for pending requests, including the
			 number of pending requests—(i)reviewed and the decision times for each request, measured from the date of the original request
			 for an eligibility determination submitted by the sponsor;(ii)resulting in a determination that the nonprescription sunscreen active ingredient or combination of
			 nonprescription sunscreen active ingredients is GRASE and is not
			 misbranded;(iii)resulting in a determination that the nonprescription sunscreen active ingredient or combination of
			 nonprescription sunscreen active ingredients is not GRASE and is
			 misbranded and the reasons for such determinations; and(iv)for which a determination has not been made, and an explanation for the delay, a description of the
			 current status of each such request, and the length of time each such
			 request has been pending, measured from the date of original request for
			 an eligibility determination by the sponsor;(B)a review of the progress made in issuing GRASE determinations for requests
			 not included in the reporting under
			 subparagraph (A), including the number of such requests—(i)reviewed and the decision times for each request;(ii)resulting in a determination that the nonprescription sunscreen active ingredient, combination of
			 nonprescription sunscreen active ingredients, or other ingredient is
			 GRASE and is not misbranded;(iii)resulting in a determination that the nonprescription sunscreen active ingredient, combination of
			 nonprescription sunscreen active ingredients, or other ingredient is not
			 GRASE and is
			 misbranded and the reasons for such determinations; and(iv)for which a determination has not been made, and an explanation for the delay, a description of the
			 current status of each such request, and the length of time each such
			 request has been pending, measured from the date of original request for
			 an eligibility determination by the sponsor;(C)an annual accounting (including information from years prior to the date of enactment of the Sunscreen Innovation Act where such information is available) of the total number of requests submitted, pending, or
			 completed under this subchapter, including
			 whether such requests were the
			 subject of an advisory committee convened by the Secretary;(D)a description of the staffing and resources relating to the costs associated with the review and
			 decisionmaking pertaining to requests under this subchapter;(E)a review of the progress made in meeting the deadlines with respect to processing requests under
			 this subchapter; and(F)to the extent the Secretary determines appropriate, recommendations for process improvements in the
			 handling of requests under this subchapter, including
			 the advisory committee
			 review process.(b)MethodThe Secretary shall publish the reports under subsection (a) in the manner the Secretary
			 determines to be the most effective for efficiently disseminating the
			 report, including publication of the report on the Internet website of the
			 Food and Drug Administration..Speaker of the House of RepresentativesVice President of the United States and President of the Senate